
	

113 HR 2970 IH: Good Samaritan Cleanup of Abandoned Hardrock Mines Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2970
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Tipton introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To facilitate the remediation of abandoned hardrock
		  mines, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Good Samaritan Cleanup of Abandoned
			 Hardrock Mines Act of 2013.
		2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the Federal
			 Government and State governments have encouraged hardrock mining in the United
			 States through a wide variety of laws, policies, and actions;
				(2)mining operations
			 produce metals and minerals that have important social benefits and
			 values;
				(3)many areas in the
			 United States at which historic mining operations took place are now the
			 locations of inactive and abandoned mine sites;
				(4)the mining
			 activities that took place prior to the enactment of modern environmental laws
			 often disturbed public and private land, and those disturbances led to
			 environmental pollution, including the discharge of pollutants into surface
			 water and groundwater;
				(5)many of the
			 individuals and corporate owners and operators of mines the actions of which
			 caused the pollution described in paragraph (4) are no longer alive or in
			 existence;
				(6)many of the
			 historic mining sites have polluted the environment for more than a century
			 and, unless remedied, will continue to do so indefinitely;
				(7)unabated
			 discharges from inactive and abandoned mines will continue to pollute surface
			 water, groundwater, and soils;
				(8)many of the
			 streams and water bodies impacted by acid mine drainage are important resources
			 for fish and wildlife, recreation, drinking water, agriculture, and other
			 public purposes;
				(9)some of the
			 remaining owners and operators of historic mine sites do not have adequate
			 resources to properly conduct the remediation of the mine sites under
			 applicable environmental laws;
				(10)from time to
			 time, States, individuals, and companies are willing to remediate historic mine
			 sites for the public good as Good Samaritans, despite the fact that those
			 States, individuals, and companies are not legally required to do so;
				(11)Good Samaritan
			 remediation activities may—
					(A)vary in size and
			 complexity;
					(B)reflect a myriad
			 of methods by which mine residue may be cleaned up; and
					(C)include, among
			 other activities—
						(i)the
			 removal, relocation, or management of tailings or other waste piles;
						(ii)passive or active
			 water treatment; and
						(iii)runoff or runon
			 controls;
						(12)the potential
			 obligations, requirements, and liabilities under the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.) that may attach to Good Samaritans as the result of
			 the conduct by the Good Samaritans of remediation activities can dissuade
			 potential Good Samaritans from acting for the public good;
				(13)it is in the
			 interest of the United States, the States, and local communities to remediate
			 historic mine sites—
					(A)in appropriate
			 circumstances and to the maximum extent practicable; and
					(B)so that the
			 detrimental environmental impacts of the historic mine sites are lessened in
			 the future; and
					(14)if appropriate
			 protections are provided to Good Samaritans, Good Samaritans will have a
			 greater incentive to remediate historic mine sites for the public good.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to encourage the
			 partial or complete remediation of inactive and abandoned mine sites for the
			 public good by individuals or entities that are not legally responsible for the
			 remediation;
				(2)to allow any
			 individual or entity not legally responsible for environmental conditions
			 relating to an inactive or abandoned mine site—
					(A)to make further
			 progress toward the goal of meeting water quality standards in all water of the
			 United States; and
					(B)to improve other
			 environmental media affected by past mining activities at the inactive or
			 abandoned mine site without incurring any obligation or liability with respect
			 to the Federal Water Pollution Control
			 Act (33 U.S.C. 1251 et seq.);
					(3)to ensure that
			 remediation activities performed by Good Samaritans—
					(A)result in actual
			 and significant environmental benefits; and
					(B)are carried
			 out—
						(i)with
			 the approval and agreement, and at the discretion, of affected Federal, State,
			 and tribal authorities;
						(ii)in
			 a manner that enables the public to conduct a review of, and submit comments
			 relating to, the remediation activities; and
						(iii)in
			 a manner that is beneficial to the environment and each community affected by
			 the remediation activities; and
						(4)to further the
			 innovations of, and cooperation among, the Federal Government, State and tribal
			 governments, private individuals, and corporations to accelerate efforts
			 relating to conservation and environmental restoration.
				3.ScopeNothing in this Act (or an amendment made by
			 this Act)—
			(1)reduces any
			 existing liability; or
			(2)facilitates the
			 conduct of any mining or processing other than the conduct of any mining or
			 processing that is required for the remediation of historic mine residue for
			 the public good.
			4.Good samaritan
			 discharge permitsSection 402
			 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by
			 adding at the end the following:
			
				(s)Good samaritan
				discharge permits
					(1)DefinitionsIn
				this subsection:
						(A)Cooperating
				person
							(i)In
				generalThe term cooperating person means any person
				that—
								(I)is a Good
				Samaritan;
								(II)assists a
				permittee in the remediation of an inactive or abandoned mine site; and
								(III)is identified in
				a Good Samaritan discharge permit issued under paragraph (2).
								(ii)InclusionThe
				term cooperating person includes the Federal Government.
							(B)Eligible
				applicantThe term eligible applicant means a person
				that—
							(i)is
				a Good Samaritan; and
							(ii)proposes a
				project, the purpose of which is to remediate, in whole or in part, actual or
				threatened pollution caused by historic mine residue at an inactive or
				abandoned mine site.
							(C)Good
				SamaritanThe term Good Samaritan means a person
				that, with respect to historic mine residue at an inactive or abandoned mine
				site—
							(i)had no role in the
				creation of the historic mine residue;
							(ii)had no role in
				creating any environmental pollution caused by the historic mine residue;
				and
							(iii)is not liable
				under any Federal, State, tribal, or local law for the remediation of the
				historic mine residue.
							(D)Historic mine
				residue
							(i)In
				generalThe term historic mine residue means mine
				residue or any condition resulting from activities at an inactive or abandoned
				mine site prior to October 18, 1972, that—
								(I)causes or
				contributes to the actual or threatened discharge of pollutants from the
				inactive or abandoned mine site; or
								(II)otherwise
				pollutes the environment.
								(ii)InclusionsThe
				term historic mine residue includes—
								(I)ores and minerals
				that—
									(aa)were mined during
				the active operation of an inactive or abandoned mine site; and
									(bb)contribute to
				acid mine drainage or other environmental pollution;
									(II)equipment
				(including materials in equipment);
								(III)any waste or
				material resulting from any extraction, ben­e­fi­ci­a­tion, or other processing
				activity that occurred during the active operation of an inactive or abandoned
				mine site; and
								(IV)any acidic or
				otherwise polluted flow in surface water or groundwater that originates from an
				inactive or abandoned mine site.
								(E)Identifiable
				owner or operatorThe term identifiable owner or
				operator means a person that is—
							(i)legally
				responsible under section 301 for a discharge that originates from an inactive
				or abandoned mine site; and
							(ii)financially
				capable of complying with each requirement described in this section and
				section 301.
							(F)Inactive or
				abandoned mine site
							(i)In
				generalThe term inactive or abandoned mine site
				means a mine site (including associated facilities) that—
								(I)is located in the
				United States;
								(II)was used for the
				production of a mineral other than coal;
								(III)has historic
				mine residue; and
								(IV)is no longer
				actively mined on the date on which an eligible applicant submits to a
				permitting authority a remediation plan relating to an application for a Good
				Samaritan discharge permit under paragraph (3)(B) for the remediation of the
				mine site.
								(ii)ExclusionsThe
				term inactive or abandoned mine site does not include a mine site
				(including associated facilities) that is—
								(I)in a temporary
				shutdown;
								(II)included on the
				National Priorities List developed by the President in accordance with section
				105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)); or
								(III)the subject of
				an ongoing or planned remedial action carried out in accordance with the
				Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et
				seq.).
								(G)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
						(H)PermitteeThe
				term permittee means a person that is issued a Good Samaritan
				discharge permit under this subsection.
						(I)Permitting
				authority
							(i)In
				generalExcept as provided in clause (ii), the term
				permitting authority means the Administrator.
							(ii)ExceptionIn
				the case of a State or Indian tribe with an approved permitting program under
				paragraph (2)(B), the term permitting authority means the head of
				the permitting program of the State or Indian tribe.
							(J)PersonThe
				term person includes—
							(i)an
				individual;
							(ii)a
				firm;
							(iii)a
				corporation;
							(iv)an
				association;
							(v)a
				partnership;
							(vi)a
				consortium;
							(vii)a joint
				venture;
							(viii)a commercial
				entity;
							(ix)a
				nonprofit organization;
							(x)the Federal
				Government;
							(xi)a
				State (including a political subdivision of a State);
							(xii)an interstate
				entity;
							(xiii)a commission;
				and
							(xiv)an Indian
				tribe.
							(2)Good Samaritan
				discharge permits
						(A)In
				generalA permitting authority may issue a Good Samaritan
				discharge permit to an eligible applicant in concurrence, if applicable,
				with—
							(i)the State in which
				the proposed inactive or abandoned mine site remediation project is located;
				or
							(ii)the Federal
				agency or Indian tribe that owns or has jurisdiction over the site at which the
				proposed inactive or abandoned mine site remediation project is located.
							(B)State or tribal
				programsThe Administrator shall approve a State or tribal
				program for the issuance of Good Samaritan discharge permits if—
							(i)the State or
				Indian tribe has, as of the date of enactment of this subsection, authority to
				issue a permit under subsection (b); and
							(ii)the State or
				Indian tribe requests such authority.
							(3)Permit
				process
						(A)ScopeAn
				eligible applicant may apply for a Good Samaritan discharge permit to conduct
				remediation activities at any inactive or abandoned mine site from which there
				is, or may be, a discharge or a threatened discharge of pollutants into any
				water of the United States.
						(B)Remediation
				planTo apply for a Good Samaritan discharge permit under
				subparagraph (A), an eligible applicant shall submit to the permitting
				authority an application that contains a remediation plan that, to the extent
				known by the eligible applicant as of the date on which the application is
				submitted, contains—
							(i)an
				identification of—
								(I)the eligible
				applicant (including any cooperating person) with respect to the remediation
				plan;
								(II)the mine site
				that is the subject of the remediation plan (including such documentation as
				the permitting authority determines to be sufficient to demonstrate to the
				permitting authority that the mine site is an inactive or abandoned mine site);
				and
								(III)each body of
				water of the United States that is affected by actual or threatened discharges
				from the inactive or abandoned mine site;
								(ii)a
				description of—
								(I)the baseline
				conditions of each body of water described in clause (i)(III) as of the date on
				which the eligible applicant submits the application, including—
									(aa)the
				nature and extent of any adverse impact on the quality of each body of water
				caused by the drainage of historic mine residue or other discharges from the
				inactive or abandoned mine site; and
									(bb)as
				applicable, the level of any pollutant in each body of water that has resulted
				in an adverse impact described in item (aa);
									(II)the conditions of
				the inactive or abandoned mine site that cause adverse impacts to the quality
				of each body of water described in clause (i)(III);
								(III)the reasonable
				efforts taken by the eligible applicant to identify identifiable owners or
				operators of the inactive or abandoned mine site that is the subject of the
				application;
								(IV)each remediation
				goal and objective proposed by the eligible applicant, including—
									(aa)each pollutant to
				be addressed by the remediation plan; and
									(bb)each action that
				the eligible applicant proposes to take that, to the maximum extent reasonable
				and practicable under the circumstances, will assist in the attainment of each
				applicable water quality standard;
									(V)the practices
				(including a schedule and estimated completion date for the implementation of
				each practice) that are proposed by the eligible applicant to meet each
				remediation goal and objective described in subclause (IV), including—
									(aa)in
				the case of a new remediation project, the preliminary system design and
				construction, operation, and maintenance plans relating to the new remediation
				project; and
									(bb)in
				the case of an existing remediation project, available system design and
				construction, operation, and maintenance plans and any planned improvements
				with respect to the existing remediation project;
									(VI)any proposed
				recycling or reprocessing of historic mine residue to be conducted by the
				eligible applicant (including a description of how each proposed recycling or
				reprocessing activity relates to the remediation of an inactive or abandoned
				mine site);
								(VII)the monitoring
				or other forms of assessment that will be undertaken by the eligible applicant
				to evaluate the success of the practices described in subclause (V) during and
				after the implementation of the remediation plan, with respect to the baseline
				conditions;
								(VIII)each
				contingency plan that is designed for responding to unplanned adverse events
				(including the practices to be implemented to achieve each remediation goal and
				objective described in subclause (IV));
								(IX)the legal
				authority of the eligible applicant to enter, and conduct activities at, the
				inactive or abandoned mine site that is the subject of the remediation plan;
				and
								(X)any public
				outreach activity to be conducted by the eligible applicant;
								(iii)an explanation
				of the manner by which the practices described in clause (ii)(V) are expected
				to achieve each remediation goal and objective described in clause
				(ii)(IV);
							(iv)a
				schedule for the periodic reporting by the eligible applicant with respect to
				any progress in implementing the remediation plan;
							(v)a
				budget for the remediation plan that includes a description of each funding
				source that will support the implementation of the remediation plan,
				including—
								(I)each practice
				described in clause (ii)(VIII);
								(II)each action
				described in clause (ii)(IV)(bb); and
								(III)each monitoring
				or other appropriate activity described in clause (ii)(VII); and
								(vi)any other
				additional information requested by the Administrator to clarify the
				remediation plan and each proposed activity covered by the remediation
				plan.
							(C)Certification of
				planAn application for a Good Samaritan discharge permit
				submitted by an eligible applicant to a permitting authority under subparagraph
				(B) shall be signed and certified in a manner consistent with section 122.22 of
				title 40, Code of Federal Regulations.
						(D)Investigative
				measures
							(i)In
				generalA Good Samaritan discharge permit may include a program
				of investigative measures to be completed prior to the remediation of the
				inactive or abandoned mine site that is the subject of the permit if the
				permitting authority, upon the receipt of the application of an eligible
				applicant for a Good Samaritan discharge permit, determines the program of
				investigative measures to be appropriate.
							(ii)Program
				requirementsAny water sampling included in the program of
				investigative measures described in clause (i) shall be conducted by an
				eligible applicant in accordance with any applicable method described in part
				136 of title 40, Code of Federal Regulations.
							(iii)Requirements
				relating to samplesIn conducting a program of investigative
				measures described in clause (i), an eligible applicant shall—
								(I)ensure that each
				sample collected under the program is representative of the conditions present
				at the inactive or abandoned mine site that is the subject of the program;
				and
								(II)retain records of
				all sampling events for a period of not less than 3 years.
								(iv)Initial
				plan
								(I)In
				generalIf an eligible applicant proposes to conduct a program of
				investigative measures, the eligible applicant shall submit to the permitting
				authority a plan that contains, to the extent known by the eligible applicant
				as of the date on which the eligible applicant submits the application—
									(aa)each description
				required under subclauses (I), (II), and (IV) through (VIII) of subparagraph
				(B)(ii);
									(bb)the
				explanation required under subparagraph (B)(iii);
									(cc)the
				schedule required under subparagraph (B)(iv); and
									(dd)the
				budget required under subparagraph (B)(v).
									(II)Responsibility
				to supplement descriptionsAn eligible applicant that conducts a
				program of investigative measures shall, based on the results of the program,
				supplement each item described in subclause (I), as necessary.
								(v)Report of
				resultsThe results of the program of investigative measures
				shall be—
								(I)detailed in a
				report for the permitting agency; and
								(II)made available by
				the applicant to any member of the public that requests the report.
								(vi)Permit
				modificationBased upon the results of the investigative
				measures, a Good Samaritan discharge permit may be modified pursuant to the
				permit procedures described in this subsection.
							(vii)Option to
				decline remediationA Good Samaritan discharge permit may allow
				the permittee to decline to undertake remediation based on the results of the
				investigative sampling program, if—
								(I)the program of
				investigative measures is authorized under this subparagraph; and
								(II)the activities
				under the program of investigative measures have not resulted in surface water
				quality conditions, taken as a whole, that are worse than the baseline
				condition of bodies of water described in subparagraph (B)(ii)(I).
								(E)Review of
				application
							(i)Initial
				reviewThe permitting authority shall—
								(I)review each
				application submitted by an eligible applicant for a Good Samaritan discharge
				permit;
								(II)provide to the
				public, with respect to the Good Samaritan discharge permit—
									(aa)notice and a
				reasonable opportunity to comment; and
									(bb)a
				public hearing;
									(III)if the
				Administrator is the permitting authority, provide a copy of the application to
				each affected State, Indian tribe, and other Federal agency; and
								(IV)determine whether
				the application for the Good Samaritan discharge permit meets each requirement
				described in subparagraph (B).
								(ii)Requirements
				not metIf the permitting authority determines that an
				application for a Good Samaritan discharge permit does not meet each
				requirement described in subparagraph (B), the permitting authority
				shall—
								(I)notify the
				eligible applicant that the application is disapproved and explain the reasons
				for the disapproval; and
								(II)allow the
				eligible applicant to submit a revised application.
								(iii)Requirements
				metIf the permitting authority determines that an application
				for a Good Samaritan discharge permit meets each requirement described in
				subparagraph (B), the permitting authority shall notify the eligible applicant
				that the application is accepted.
							(F)Permit
				issuanceAfter notice and opportunity for public comment with
				respect to a Good Samaritan discharge permit proposed by a permitting authority
				to be issued under this subsection (including any additional requirement that
				the permitting authority determines would facilitate the implementation of this
				subsection), the permitting authority may issue a permit to an eligible
				applicant if—
							(i)the permitting
				authority determines that—
								(I)relative to the
				resources identified by the eligible applicant for funding the proposed
				remediation activity, the eligible applicant has made a reasonable effort to
				identify identifiable owners or operators under subparagraph
				(B)(ii)(III);
								(II)no identifiable
				owner or operator exists (except, with respect to Federal land, where the only
				identifiable owner or operator is the Federal Government);
								(III)taking into
				consideration each funding source (including the amount of each funding source)
				identified by the eligible applicant for the proposed remediation activity in
				accordance with subparagraph (B)(v), the remediation plan of the eligible
				applicant demonstrates that the implementation of the remediation plan
				will—
									(aa)assist in the
				attainment of applicable water quality standards to the extent reasonable and
				practicable under the circumstances; and
									(bb)not
				result in water quality that is worse than the baseline water condition
				described in subparagraph (B)(ii)(I);
									(IV)the eligible
				applicant has provided adequate evidence of financial resources that will
				enable the eligible applicant to complete the proposed project of the eligible
				applicant; and
								(V)the proposed
				project of the eligible applicant meets the requirements of this
				section;
								(ii)any Federal,
				State, or tribal land management agency with jurisdiction over any inactive or
				abandoned mine site that is the subject of the proposed permit, or any public
				trustee for natural resources affected by historic mine residue associated with
				any inactive or abandoned mine site that is the subject of the proposed permit,
				does not object to the issuance of the permit; and
							(iii)if the
				Administrator is the permitting authority, the affected State or Indian tribe
				concurs with the issuance of the permit.
							(G)Deadline
				relating to approval or denial of applicationNot later than 180
				days after the date of receipt by a permitting authority of an application for
				a Good Samaritan discharge permit that the permitting authority determines to
				be complete, the permitting authority shall—
							(i)issue to the
				eligible applicant a Good Samaritan discharge permit; or
							(ii)deny the
				application of the eligible applicant for a Good Samaritan discharge
				permit.
							(H)Modification of
				permit
							(i)Approval and
				disapproval processIn accordance with clause (ii), after the
				date of receipt by a permitting authority of a written request by a permittee
				to modify the Good Samaritan discharge permit of the permittee, the permitting
				authority shall approve or disapprove the request for modification.
							(ii)Permit
				modificationA permit modification that is approved by a
				permitting authority under this subparagraph shall be—
								(I)by agreement
				between the permittee and the permitting authority and, if the Administrator is
				the permitting authority, the affected State or Indian tribe;
								(II)subject
				to—
									(aa)a
				period of public notice and comment; and
									(bb)a
				public hearing;
									(III)in compliance
				with each standard described in subparagraph (F)(i)(III); and
								(IV)immediately
				reflected in, and applicable to, the Good Samaritan discharge permit.
								(4)Contents of
				permits
						(A)In
				generalA Good Samaritan discharge permit shall—
							(i)contain—
								(I)a remediation plan
				approved by the permitting authority; and
								(II)any additional
				requirement that the permitting authority establishes by regulation under
				paragraph (10); and
								(ii)provide for
				compliance with, and implementation of, the remediation plan and any additional
				requirement described in clause (i)(II).
							(B)ScopeA
				Good Samaritan discharge permit shall authorize only those activities that are
				required for the remediation of historic mine residue at an inactive or
				abandoned mine site, as determined by the permitting authority.
						(C)ReviewA
				Good Samaritan discharge permit shall contain a schedule for review, to be
				conducted by the permitting authority, to determine compliance by the permittee
				with each condition and limitation of the permit.
						(5)Effect of permit
				compliance
						(A)Compliance with
				Act
							(i)In
				generalA Good Samaritan discharge permit issued under this
				subsection shall authorize the permittee, and any cooperating persons, to carry
				out each activity described in the Good Samaritan discharge permit.
							(ii)Compliance with
				permitCompliance by the permittee, and any cooperating persons,
				with respect to the Good Samaritan discharge permit shall constitute compliance
				with this Act.
							(B)Scope of
				liabilityExcept as provided in paragraph (6), the issuance of a
				Good Samaritan discharge permit to a permittee relieves the permittee, and any
				cooperating person, of each obligation and liability under this Act.
						(6)Failure to
				complyIf a permittee, or any cooperating person fails to comply
				with any condition or limitation of the permit, the permittee, or cooperating
				person, shall be subject to liability only under section 309.
					(7)Termination of
				permit
						(A)In
				generalA permitting authority shall terminate a Good Samaritan
				discharge permit if—
							(i)the permittee
				successfully completes the implementation of the remediation plan; or
							(ii)(I)any discharge covered by
				the Good Samaritan discharge permit becomes subject to a permit issued for
				other development that is not part of the implementation of the remediation
				plan;
								(II)the permittee seeking termination of
				coverage, and any cooperating person with respect to the remediation plan of
				the permittee, is not a participant in the development; and
								(III)the permitting authority, upon request
				of the permittee, agrees that the permit should be terminated.
								(B)Unforseen
				circumstances
							(i)In
				generalExcept as provided in clause (ii), the permitting
				authority, in cooperation with the permittee, shall seek to modify a Good
				Samaritan discharge permit to take into account any event or condition
				encountered by the permittee if the event or condition encountered by the
				permittee—
								(I)significantly
				reduces the feasibility, or significantly increases the cost, of completing the
				remediation project that is the subject of the Good Samaritan discharge
				permit;
								(II)was not—
									(aa)contemplated by
				the permittee; or
									(bb)taken into
				account in the remediation plan of the permittee; and
									(III)is beyond the
				control of the permittee, as determined by the permitting authority.
								(ii)ExceptionIf
				a permittee described in clause (i) does not agree to a modification of the
				Good Samaritan discharge permit of the permittee, or the permitting authority
				determines that remediation activities conducted by the permittee pursuant to
				the permit have resulted or will result in surface water quality conditions
				that, taken as a whole, are or will be worse than the baseline water conditions
				described in paragraph (3)(B)(ii)(I), the permitting authority shall terminate
				the permit.
							(C)No enforcement
				liability
							(i)DischargesSubject
				to clause (ii), and except as provided in clause (iii), the permittee of a
				permit, or a cooperating person with respect to the remediation plan of the
				permittee, shall not be subject to enforcement under any provision of this Act
				for liability for any past, present, or future discharges at or from the
				abandoned or inactive mining site that is the subject of the permit.
							(ii)Other
				partiesClause (i) does not limit the liability of any person
				that is not described in clause (i).
							(iii)Violation of
				permit prior to terminationThe discharge of liability for a
				permittee of a permit, or a cooperating person with respect to the remediation
				plan of the permittee, under clause (i) shall not apply with respect to any
				violation of the permit that occurs before the date on which the permit is
				terminated.
							(8)Limitations
						(A)Emergency
				powersNothing in this subsection limits the authority of the
				Administrator to exercise any emergency power under section 504 with respect to
				persons other than a permittee and any cooperating persons.
						(B)Prior
				violations
							(i)Actions and
				reliefExcept as provided in clause (ii), with respect to a
				violation of this subsection or section 301(a) committed by any person prior to
				the issuance of a Good Samaritan discharge permit under this subsection, the
				issuance of the Good Samaritan discharge permit does not preclude any
				enforcement action under section 309.
							(ii)Exceptions
								(I)Scope of
				permitIf a Good Samaritan discharge permit covers remediation
				activities carried out by the permittee on a date before the issuance of the
				Good Samaritan discharge permit, clause (i) shall not apply to any action that
				is based on any condition that results from the remediation activities.
								(II)Other
				partiesA permittee shall not be subject to any action under
				sections 309 or 505 for any violation committed by any other party.
								(C)Obligations of
				States and indian tribesExcept as otherwise provided in this
				section, nothing in this subsection limits any obligation of a State or Indian
				tribe described in section 303.
						(D)Other
				development
							(i)In
				generalAny development of an inactive or abandoned mine site
				(including any activity relating to mineral exploration, processing,
				beneficiation, or mining), including development by a permittee or any
				cooperating person, not authorized in a permit issued by the permitting
				authority under this subsection shall be subject to this Act.
							(ii)Commingling of
				dischargesThe commingling of any other discharge or water with
				any discharge or water subject to a Good Samaritan discharge permit issued
				under this subsection shall not limit or reduce the liability of any person
				associated with the water or discharge that is not subject to the Good
				Samaritan discharge permit.
							(E)Recoverable
				valueA Good Samaritan to whom a permit is issued may sell or use
				materials recovered during the implementation of the plan only if the proceeds
				of any such sale are used to defray the costs of—
							(i)remediation of the
				site addressed in the permit; or
							(ii)voluntary
				remediation of any other inactive or abandoned mine site covered by a permit
				issued under this section.
							(F)State
				certification
							(i)In
				generalExcept as provided in clause (ii), to the extent that
				this subsection relates to water quality standards, certification under section
				401 shall not apply to any Good Samaritan discharge permit issued under this
				subsection.
							(ii)ExceptionIn
				any case in which certification under section 401 would otherwise be required,
				no Good Samaritan discharge permit shall be issued by a permitting authority
				under this subsection without the concurrence of—
								(I)the State in which
				the site of the discharge is located; or
								(II)the Indian tribe
				that owns or has jurisdiction over the site on which a remediation project is
				proposed.
								(G)State and tribal
				reclamation programsNo State, Indian tribe, or other person
				shall be required to obtain a Good Samaritan discharge permit pursuant to this
				subsection for any discharge, including any discharge associated with the
				remediation of an inactive or abandoned mine site with respect to the conduct
				of reclamation work under a State or tribal abandoned mine reclamation plan
				approved under title IV of the Surface Mining Control and Reclamation Act of
				1977 (30 U.S.C. 1231 et seq.).
						(9)Liability of
				other partiesNothing in this subsection (including any result
				caused by any action taken by a permittee or a cooperating person) limits the
				liability of any person other than a permittee or a cooperating person under
				this Act or any other law.
					(10)Regulations
						(A)In
				generalSubject to subparagraph (B), not later than 1 year after
				the date of enactment of this subsection, after providing for public notice and
				an opportunity to comment and a public hearing, the Administrator, in
				consultation with the Secretary of the Interior and the Secretary of
				Agriculture, and appropriate State, tribal, and local officials, shall
				promulgate regulations to establish—
							(i)generally
				applicable requirements for remediation plans described in paragraph (3)(B);
				and
							(ii)any other
				requirement that the Administrator determines to be necessary.
							(B)Specific
				requirements before promulgation of regulationsBefore the date
				on which the Administrator promulgates regulations under subparagraph (A), a
				permitting authority may establish, on a case-by-case basis, specific
				requirements that the permitting authority determines would facilitate the
				implementation of this subsection with respect to a Good Samaritan discharge
				permit issued to a permittee.
						(11)Funding
						(A)Eligibility for
				Section 319 grantsA permittee shall be eligible to apply for a
				grant under section 319(h).
						(B)GrantsSubject
				to the availability of appropriated funds, the Administrator may award to any
				permittee a grant to assist the permittee in implementing a remediation plan
				with respect to a Good Samaritan discharge permit of the permittee.
						(12)Report to
				Congress
						(A)In
				generalNot later than 1 year before the date of termination of
				the authority of the permitting authority under paragraph (13), the
				Administrator shall submit to Congress a report describing the activities
				authorized by this subsection.
						(B)ContentsThe
				report required under subparagraph (A) shall contain, at a minimum—
							(i)a
				description of—
								(I)each Good
				Samaritan discharge permit issued under this subsection;
								(II)each
				permittee;
								(III)each inactive or
				abandoned mine site addressed by a Good Samaritan discharge permit issued under
				this subsection (including each body of water and the baseline water quality of
				each body of water affected by each inactive or abandoned mine site);
								(IV)the status of the
				implementation of each remediation plan associated with each Good Samaritan
				discharge permit issued under this subsection (including specific progress that
				each remediation activity conducted by a permittee pursuant to each Good
				Samaritan discharge permit has made toward achieving the goals and objectives
				of the remediation plan); and
								(V)each enforcement
				action taken by the Administrator or applicable State or Indian tribe
				concerning a Good Samaritan discharge permit issued under this subsection
				(including the disposition of the action);
								(ii)a
				summary of each remediation plan associated with a Good Samaritan discharge
				permit issued under this subsection, including—
								(I)the goals and
				objectives of the remediation plan;
								(II)the budget of the
				activities conducted pursuant to the remediation plan; and
								(III)the practices to
				be employed by each permittee in accordance with the remediation plan of the
				permittee to reduce, control, mitigate, or eliminate adverse impacts to the
				quality of applicable bodies of water; and
								(iii)any
				recommendations that may be proposed by the Administrator to modify any law
				(including this subsection and any regulation promulgated under paragraph (10))
				to facilitate the improvement of water quality through the remediation of
				inactive or abandoned mine sites.
							(13)Termination of
				authorityThe authority granted to the permitting authority under
				this subsection to issue Good Samaritan discharge permits terminates on the
				date that is 10 years after the date of enactment of this subsection.
					(14)SeverabilityIf
				any provision of this subsection, or the application of any provision of this
				subsection to any person or circumstance, is held invalid, the application of
				such provision to other persons or circumstances, and the remainder of this
				subsection, shall not be affected
				thereby.
					.
		
